PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/045,937
Filing Date: 27 Nov 2013
Appellant(s): Samari



__________________
Richard E. Billion
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/3/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/5/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims: 
Claims 1-19 and 21-22 are rejected under 35 U.S.C. §112. 
Claims 1-19 and 21-22 are rejected under 35 U.S.C. §101.
Claims 1-19 and 21-22 are rejected under 35 U.S.C. §103.

(2) Response to Argument
35 U.S.C. §112
Appellant argues that the use of “substantially simultaneously” is acceptable because it depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification (Appeal Brief p. 13-14). Appellant cites the MPEP and case law to support the use of language measuring a degree based on support from the specification. 
When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. See Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). 
Here, the use of “substantially simultaneously” in the context of delivering computer data is not defined in the specification. One of ordinary skill in the art would understand that computer systems and networks are used for instantaneous connection and data transfer, therefore, when such a data transfer is described as “substantially simultaneously”, it may be difficult to ascertain the scope of the claim. Applicant has not specifically identified any part the specification that 

35 U.S.C. §101
Appellant argues that the claimed invention is not directed to a judicial exception (p. 17). Examiner respectfully disagrees. 
The claims recite systems and methods to retrieve information from a computer system for storage in a cloud environment, which is grouped in the “certain methods of organizing human activity” grouping of abstract ideas. See MPEP 2106.04 (describing concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior). In Step 2A prong 1 of the PEG, the claims are evaluated for reciting a judicial exception.
The Final Office Action asserted that the claims were directed to an abstract idea of receiving, storing, and transmitting medical information. The claims are grouped into the “certain methods of organizing human activity” grouping of abstract ideas, because the claims are directed to processing medical information and determining where to send the medical information. MPEP 2106.04 (describing concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior). Communicating medical information, which may include patient data, involves collecting, tracking, and organizing patient information. Moreover, the result of performing an action of sending or communicating a patient record also includes organizing human activity.
Appellant argues that the invention improves on sending medical records to a plurality of destinations, because medical records need to be kept secure to assure compliance with HIPAA rules and regulations (p. 18-19). Examiner respectfully disagrees. 
Improvements to computer technology must be to improve computer capabilities and not just merely invoking computers as a tool. MPEP 2106.05(a). Integration into a practical See MPEP 2106.05(e) and (h). 
Here, the additional elements do not show an improvement to the functioning of a computer or to any other technology. The claims recite using various computer elements, which are all incorporated in a general data processing system, to perform the abstract idea. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing. 
The statements in the specification p. 14 state that any machine capable of executing a set of instructions may be used, and are interpreted to mean that the claimed computer configurations and elements both alone or in combination are well-understood, routine, and conventional; and thus, do not impose meaningful limits on the judicial exception. There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Moreover, the alleged improvements that the claims may provide are more akin to business solutions regarding compliance with HIPAA rules and regulations. The claims are not directed at securing or encrypting the medical information, instead they are only directed at storing, processing, and sending the information. 

35 U.S.C. §103
Appellant argues that Cotugno teaches away from putting sensitive information on the cloud and therefore would not teach storing medical data on the cloud and would not be 
The specific limitation for which Cotugno was cited includes a plurality of database connection information for cloud destination. Cotugno fig. 10 teaches that there may be a plurality of databases in the data center including various medical or hospital information destined for a plurality of cloud resources. Cotugno, par. 42-43 in conjunction with fig. 9-10, explains that hospital records including patient records, inventory management, accounting, and human resources may be moved into the cloud to meet system demands. Although an embodiment, as described in par. 42, may prefer to move less sensitive data to the cloud first, if the system demands are increased, then the system may push more sensitive data to the cloud. Cotugno does not disclaim that sensitive data, such as patient records, may not be pushed to the cloud, instead, fig. 10 shows that the data center may communicate data to the cloud.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY M. PATEL/Examiner, Art Unit 3686                   
                                                                                                                                                                                     Conferees:

/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.